Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first
paragraph, because the specification, while being enabling for treatment of "glaucoma" 
does not reasonably provide enablement for prevention of "glaucoma" or “ocular
hypertension". The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are:
1) The nature of the invention:
The claims are drawn to a combination of S)-(-)-I -(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-|,4-
homopiperazine, hexahydro- I-(5-isoquinolinesulfonyl)-1 H-I,4-diazepine and a prostaglandin for the treatment of glaucoma
2) The state of the prior art:

easily. Such article is directed to eating healthy and getting regular eye exam.
3) The relative skill of those in the art:
The relative skill of those in the art is high.
4) The predictability or unpredictability of the art:
The unpredictability of pharmaceutical and chemical art is high.
5) The breath of the claims:
The claims are very broad and encompass the prevention of glaucoma.
6) The amount of direction or guidance provided:
Applicant's specification provides guidance for and it is only enabled for the treatment of
glaucoma. However, the specification provides no guidance, to enable one of ordinary skilled in the art to use the invention commensurate in scope with the claims, which as stated above, are broad and encompass the prevention of glaucoma. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in applicant's specification either by the enumeration of a sufficient number of the members of the group or by other appropriate language, that the chemicals and chemical combinations included in the claims are capable of accomplishing the desired results." Applicant's specification does not provide guidance to enable one of ordinary skilled in the art to prevent glaucoma.
7) The presence or absence of working examples;
The examples in applicant's specification are drawn to the treatment of glaucoma. Thus, the
specification appears to enable one skilled in the art to prevent glaucoma.
8) The quantity of experimentation necessary;
Since examples in the specification are drawn to the use of the claimed combination for the

be determined from case to case by painstaking experimental study, one of ordinary skill in the art
would be burdened with undue experimentation to determine the effect of the claimed combination in
preventing glaucoma.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 10 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over
Nakajima et al. (US 2005/0245509) and in view of the European Patent Application 1 818059.
Nakajima et al. teaches a number of drugs to be known for the treatment of glaucoma including
prostaglandins [paragraph 3], Nakajima also teaches that combination therapy for glaucoma is
known. See Para [0005], The amount of Rho kinase inhibitor is generally from 0.025-l0000ug/day and
can be raised or lowered as needed. See Para [0021], The Rho kinase inhibitor and prostaglandin can be
in combination or mixture (one formulation or separate). See abstract and Para [0019-0023)).
The solutions include conventional excipients including buffers, stabilizers, and preservatives. See
Para [0020], Aqueous ophthalmic solutions are exemplified. See Para ([29-33], The exemplified solutions
also demonstrate the rho kinase in solution from 0.1 -1 %. The concentration of latanoprost is taught to
be 0.005%, which equals to 5ug. Nakajima differs from the claimed invention in the claimed specific Rho
kinase inhibitor. The European Patent application teaches the use of the claimed compound, (s)-(-)-1-(4-
fluoro-5-isoquinolinesulfonyl)-2-methyl homopiperazine hydrochloride for the treatment of
glaucoma. The concentration of such agent is taught to be 0.05 to 10 mg a day, which is equivalent to
50-10,000 ug. See page 4. It would have been obvious to a person skilled in the art to use the claimed
Rho kinase inhibitor for the treatment of glaucoma in combination with a prostaglandin, motivated by
the teaching of European patent, which teaches the use of the claimed Rho inhibitor for the treatment
of glaucoma. The substitution of the claimed Rho kinase inhibitor for the ones taught by Nakajima and
use it in combination with a prostaglandin would have been obvious to a person skilled in the art in
the absence of evidence to the contrary. The European Patent application teaches the use of the
claimed Rho kinase inhibitor for the treatment of glaucoma at the claimed daily dosage. It would have
been obvious to a person skilled in the art to add a prostaglandin to the claimed Rho inhibitor,
considering that Nakajima teaches the addition of a prostaglandin to a Rho inhibitor and use the
combination for the treatment of glaucoma as old and well known. Furthermore, the addition of
compounds being individually used for the treatment of glaucoma would have been obvious to a person
skilled in the art. Their combination flows naturally from each component being used individually for the
treatment of glaucoma. See In re Kerkhoven, 205 USPQ1069 (C.C.P.A. 1980) "It is prima facie obvious to
combine two compositions each of which is taught by prior art to be useful for same purpose in order to
form third composition that is to be used for very same purpose; idea of combining them flows logically
from their having been individually taught in prior art; thus, claims that require no more than mixing
together of two conventional spray-dried detergents set forth prima facie obvious subject matter".
Therefore, the claims of the instant application are no more than combining two anti-glaucoma agents.
The presented data do not show the synergistic effect of the claimed combination. The data are not
commensurate in scope with the claimed language. Such data are done at one concentration of each
component. However, the claims are not limited to only one concentration. Furthermore, the data are
drawn to additive effect of the claimed combination. Since each of the components has been previously
used for the treatment of glaucoma, it is expected that the combination would have an additive effect. It
is the examiner's position that the presented data by Tanihara et al. also shows the additive effect of
the claimed combination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617